NO.
12-09-00290-CR
      
                         IN THE COURT OF
APPEALS         
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
KEITHEN JERMAINE HARRIS,                    '           APPEAL FROM THE 217TH
APPELLANT
 
V.                                            
'         JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                  
'        ANGELINA COUNTY, TEXAS
                                                        
                                         
                                                      MEMORANDUM
OPINION
PER CURIAM
            Keithen
Jermaine Harris appeals his conviction for robbery.  Appellant pleaded guilty
to that offense and true to the four enhancement paragraphs in the indictment. 
The trial court assessed punishment at twenty-five years of imprisonment. 
Appellant’s counsel filed a motion to withdraw and a brief in support of that
motion in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  We dismiss Appellant’s appeal.
 
Analysis Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he is well acquainted with the facts in this case and has
diligently reviewed the appellate record.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case, and further states that Appellant’s counsel is
of the opinion that the record reflects no reversible error and counsel is
unable to raise any arguable issues for appeal.  We have considered counsel’s
brief and conducted our own independent review of the record.  We have found no
reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig.
proceeding); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We are in agreement with Appellant’s counsel that the appeal is
wholly frivolous.  Accordingly, his motion to withdraw is hereby granted,
and we dismiss this appeal.  See In re Schulman,
252 S.W.3d at 408-09.
            Counsel
has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a
petition for discretionary review.  See Tex. R. App. P. 48.4; In re Schulman, 252
S.W.3d at 411 n.35.  Should Appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to
file a petition for discretionary review or he must file a pro se petition for
discretionary review.  Any petition for discretionary review must be filed
within thirty days from the date of this opinion or the date the last timely
filed motion for rehearing is overruled by this court.  See Tex. R. App. P. 68.2.  Any petition for
discretionary review must be filed with this court, after which it will be forwarded
to the Texas Court of Criminal Appeals along with the rest of the filings in
the case.  See Tex. R. App. P.
68.3.  Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion
delivered July 14, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)